 



EXHIBIT 10.7
Imation Corp. 2005 Stock Incentive Plan
Amendment to Stock Option Agreement
     This Amendment to Stock Option Agreement (the “Amendment”), effective as of
                                        , 2006, between Imation Corp., a
Delaware corporation (the “Company”) and
                                        , a non-employee Director of the Company
or one of its Affiliates (the “Participant”).
     WHEREAS, pursuant to a Stock Option Agreement effective as of
                                         (the “Agreement”), the Company granted
the Participant an option for                     shares of the Company’s common
stock, par value $.01 per share, subject to the terms and conditions set forth
in the Agreement and in accordance with the terms and conditions of the Imation
Corp. 2005 Stock Incentive Plan (the “Plan”).
     WHEREAS, Section 3 of the Plan provides that the Committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.
     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Section 6(e) of the Agreement is hereby amended in its entirety to read
as follows:
     (e) Notwithstanding the provisions of Sections 4, 6(a), 6(c) and 6(d)
hereof, in the event of a Change of Control, the Option shall become immediately
exercisable in full as of the date of the Change of Control, and the exercise of
the Option may be effected at any time within six (6) months after the date of
the Change of Control (if the Change of Control would also have constituted a
Change of Control under this Agreement prior to the amendment of this Agreement
dated                                         , 2006 (the “2006 Amendment”),
which definition prior to the 2006 Amendment is set forth in Exhibit A to the
2006 Amendment), or thirty (30) days after the date of the Change of Control (if
the Change of Control would not have constituted a Change of Control under this
Agreement prior to the 2006 Amendment), but not after the Expiration Date. In
the event that the provisions of this Section 6(e) result in “payments” that are
finally and conclusively determined by a court or Internal Revenue Service
proceeding to be subject to the excise tax imposed by Section 4999 of the Code,
the Company shall pay to the Participant an additional amount such that the net
amount retained by the Participant following realization of all compensation
under the Plan that resulted in such “payments,” after allowing for the amount
of such excise tax and any additional federal, state and local income and
employment taxes paid on the additional amount, shall be equal to the net amount
that would otherwise have been retained by the Participant if there were no
excise tax imposed by Section 4999 of the Code.

 



--------------------------------------------------------------------------------



 



     2. Section 7 of the Agreement is hereby amended in its entirety to read as
follows:
     Section 7. Anti-Dilution and Fundamental Change Adjustments.
          (a) In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, shares of Common Stock,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares of Common Stock
or other securities of the Company or other similar corporate transaction or
event affects the shares of Common Stock covered by the Option such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of the shares covered by the Option and the exercise price of the
Option.
          (b) In the event of a proposed Fundamental Change, the Committee may,
but shall not be obligated to:
     (i) with respect to a Fundamental Change that involves a merger or
consolidation, make appropriate provision for the protection of the Option by
the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Code, or any successor
provision) of the Company or such surviving corporation, in lieu of the Option
and shares of Common Stock of the Company, or
     (ii) with respect to any Fundamental Change, including, without limitation,
a merger or consolidation, declare, prior to the occurrence of the Fundamental
Change, and provide written notice to the holder of the Option of the
declaration, that the Option, whether or not then exercisable, shall be canceled
at the time of, or immediately prior to the occurrence of, the Fundamental
Change in exchange for payment to the holder of the Option, within 20 days after
the Fundamental Change, of cash (or, if the Committee so elects in lieu of
solely cash, of such form(s) of consideration, including cash and/or property,
singly or in such combination as the Committee shall determine, that the holder
of the Option would have received as a result of the Fundamental Change if the
holder of the Option had exercised the Option immediately prior to the
Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section 7(b)) per share of Common Stock exceeds the exercise price per
share of Common Stock covered by the Option. At the time of the declaration
provided for in the immediately preceding sentence, the Option shall immediately
become exercisable in full and the holder of the Option shall have the right,
during the period preceding the time of cancellation of the Option, to exercise
the Option as to all or any part of the shares of Common Stock covered thereby
in whole or in part, as the case may be. In the event of a declaration pursuant
to this Section 7(b), the Option, to the

2



--------------------------------------------------------------------------------



 



extent that it shall not have been exercised prior to the Fundamental Change,
shall be canceled at the time of, or immediately prior to, the Fundamental
Change, as provided in the declaration. Notwithstanding the foregoing, the
holder of the Option shall not be entitled to the payment provided for in this
Section 7(b) if such Option shall have expired or been forfeited. For purposes
of this Section 7(b) only, “Fair Market Value” per share of Common Stock means
the fair market value, as determined in good faith by the Committee, of the
consideration to be received per share of Common Stock by the shareholders of
the Company upon the occurrence of the Fundamental Change, notwithstanding
anything to the contrary provided in this Agreement.
     3. Section 11 of the Agreement is hereby amended in its entirety to read as
follows:
     Section 11. Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
          (a) “Change of Control” means any one of the following events:
     (i) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (a)(iii) apply); or
     (ii) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets

3



--------------------------------------------------------------------------------



 



or the issuance by the Company of its stock in connection with the acquisition
of assets or stock of another entity (each, a “Business Combination”) in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the beneficial owners of the Company’s
outstanding Common Stock and the Company’s outstanding voting securities
immediately prior to such Business Combination beneficially own immediately
after the transaction or transactions, directly or indirectly, more than 50% of
the then outstanding shares of common stock and more than 50% of the combined
voting power of the then outstanding voting securities (or comparable equity
interests) of the entity resulting from such Business Combination (including an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one of more
subsidiaries) in substantially the same proportions as their ownership of the
Company’s Common Stock and voting securities immediately prior to such Business
Combination, (2) no person, entity or group (other than a direct or indirect
parent entity of the Company that, after giving effect to the Business
Combination, beneficially owns 100% of the outstanding voting securities (or
comparable equity interests) of the entity resulting from the Business
Combination) beneficially owns, directly or indirectly, 35% or more of the
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities (or comparable equity interests) of the entity
resulting from such Business Combination and (3) at least a majority of the
members of the board of directors (or similar governing body) of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
of Directors of the Company providing for such Business Combination; or
     (iv) approval by the stockholders of the dissolution of the Company.
          (b) “Fundamental Change” means a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, or a merger
or consolidation of the Company with or into any other corporation, regardless
of whether the Company is the surviving corporation.
          (c) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
          (d) “Retirement” means retirement as defined under the Imation Corp.
Cash Balance Pension Plan.
          (e) “Stock Plan Administrator” means the Committee or any Director,
officer or agent of the Company designated by the Committee from time to time.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the

4



--------------------------------------------------------------------------------



 



benefit of the parties and their respective heirs, executors, administrators,
legal representatives and permitted successors and assigns, subject to the
limitation on assignment expressly set forth in the Agreement. This Amendment
shall have no force or effect unless it is duly executed and delivered by the
Company and the Participant.
     The Company and the Participant have caused this Amendment to be signed and
delivered as of the date set forth above.

              IMATION CORP.
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
            PARTICIPANT
 
       
 
             

5



--------------------------------------------------------------------------------



 



Exhibit A
Definition of Change of Control in Agreement Prior to the 2006 Amendment
(This definition has been replaced by the 2006 Amendment)
Under the Agreement prior to the 2006 Amendment, “Change of Control” meant any
one of the following events:
          (i) the acquisition by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), other than the Company or an Affiliate, or any
employee benefit plan of the Company or an Affiliate, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty
percent (30%) or more of either the then outstanding Common Stock or the
combined voting power of the Company’s then outstanding voting securities in a
transaction or series of transactions not approved in advance by a vote of a
majority of the Continuing Directors (as hereinafter defined); or
          (ii) individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (generally the “Directors” and as of the Effective
Date the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Effective Date whose nomination for election was approved in advance by a vote
of a majority of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Regulation 14A under the Exchange Act)
shall be deemed to be a Continuing Director; or
          (iii) the approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation or dissolution of the Company
or of the sale (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company other than a reorganization,
merger, consolidation, liquidation, dissolution or sale approved in advance by a
vote of a majority of the Continuing Directors; or
          (iv) the first purchase under any tender offer or exchange offer
(other than an offer by the Company or an Affiliate) pursuant to which Common
Stock is purchased.

 